Fish, J.
1. The mere expression by a seller of his opinion or belief will not constitute him a warrantor. Where during the negotiation of a trade for a mule the buyer in examining the animal found that it “ looked very sleepy and bad and was swollen under the throat and [he] asked what was the matter with [it], and [the seller] said that it had shipping cold and would be all right in a few days,” there being nothing to show that the buyer did not then have as full knowledge of the nature and extent of the disorder as the seller-had, and it not appearing that the buyer did not rely upon his own judgment as to the probable result of the disease, rather than upon the declaration of the seller: Held, that the statement of the seller, under the circumstances, was not an express warranty, but simply an expression of his opinion or belief.
2. An implied warranty will not cover a patent defect.

Judgment reversed.


All the Justices concurring.